DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The status of the non-provisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Viegener (US 2005/0248152).
In regards to claims 1-3, Viegener discloses a connection socket for a tubular connection, comprising:
a socket cup (2) comprising a metal alloy composition (see paragraph [0024]) and a sealing portion (5);
a primary seal (8) positioned within the sealing portion, the primary seal comprising an elastomeric material (paragraph [0027] discloses rubber);
one or more a spacer rings (9) positioned within the sealing portion; 
one or more locking rings (10) positioned within the sealing portion;
wherein the one or more spacer rings are between the one or more locking rings and the primary seal (shown in fig. 1);
wherein each of the one or more locking rings comprises multiple biting features (11);
wherein each of the one or more locking rings aids in sealing a pipe under high temperature exposure of the pipe and the connection socket (fig. 1 shows this capability).
Viegener discloses the claimed invention except for making the locking ring from a metal alloy with a coefficient of thermal expansion greater than the coefficient of thermal expansion of the socket cup. It would have been obvious to one having ordinary skill in the art to modify Viegener by making the locking ring from such a metal alloy (e.g. a stainless steel due to its high coefficient of thermal expansion), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. It is further noted that stainless steel alloys have coefficients of thermal expansion between about 8 x10-6 and 10x 10-6 per degree F (see https:/www.enginceringiooibox com/thermal: expansion-metals-d 359 html).
In regards to claims 4, 11, and 18, Viegener further discloses each of the one or more spacer rings comprises a CTE that is greater than the CTE of the metal alloy composition of the socket cup (paragraph [0027] discloses the spacer ring is made of plastic).
In regards to claims 5, 12, and 19, Viegener further discloses each of the one or more spacer rings aids in sealing a pipe under high temperature exposure of the pipe and the connection socket (fig. 1 shows this capability).
In regards to claims 6, 13, and 20, Viegener further discloses each of the biting features of each of the one or more locking rings defines a sharp point (shown in fig. 2).
In regards to claims 7 and 14, Viegener further discloses each biting feature defines a discontinuous structure along an internal circumference of each of the one or more locking rings (shown in fig. 2).
In regards to claims 8-10, Viegener discloses a connection socket for a tubular connection, comprising:
a socket cup (2) comprising a metal alloy composition (see paragraph [0024]) and a sealing portion (5);
a primary seal (8) positioned within the sealing portion, the primary seal comprising an elastomeric material (paragraph [0027] discloses rubber);
one spacer ring (9) positioned within the sealing portion; 
a locking ring (10) positioned within the sealing portion;
wherein the one spacer ring is between the locking ring and the primary seal (shown in fig. 1);
wherein the locking ring comprises multiple biting features (11);
wherein the locking ring aids in sealing a pipe under high temperature exposure of the pipe and the connection socket (fig. 1 shows this capability).
Viegener discloses the claimed invention except for making the locking ring from a metal alloy with a coefficient of thermal expansion greater than the coefficient of thermal expansion of the socket cup. It would have been obvious to one having ordinary skill in the art to modify Viegener by making the locking ring from such a metal alloy (e.g. a stainless steel due to its high coefficient of thermal expansion), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. It is further noted that stainless steel alloys have coefficients of thermal expansion between about 8 x10-6 and 10x 10-6 per degree F (see https:/www.enginceringiooibox com/thermal: expansion-metals-d 359 html).
In regards to claims 15-17, Viegener discloses a connection socket for a tubular connection, consisting of:
a socket cup (2) comprising a metal alloy composition (see paragraph [0024]) and a sealing portion (5);
a primary seal (8) positioned within the sealing portion, the primary seal comprising an elastomeric material (paragraph [0027] discloses rubber);
one spacer ring (9) positioned within the sealing portion; 
a locking ring (10) positioned within the sealing portion;
wherein the one spacer ring is between the locking ring and the primary seal (shown in fig. 1);
wherein the locking ring comprises multiple biting features (11);
wherein the locking ring aids in sealing a pipe under high temperature exposure of the pipe and the connection socket (fig. 1 shows this capability).
Viegener discloses the claimed invention except for making the locking ring from a metal alloy with a coefficient of thermal expansion greater than the coefficient of thermal expansion of the socket cup. It would have been obvious to one having ordinary skill in the art to modify Viegener by making the locking ring from such a metal alloy (e.g. a stainless steel due to its high coefficient of thermal expansion), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.07. It is further noted that stainless steel alloys have coefficients of thermal expansion between about 8 x10-6 and 10x 10-6 per degree F (see https:/www.enginceringiooibox com/thermal: expansion-metals-d 359 html).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        10/05/2022